Title: To George Washington from Thomas Jefferson, 26 February 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir,
                            Richmond Feby 26th 1781
                        
                        I gave you information in my last letter that Genl Greene had cross’d the Dan, at Boid’s ferry, and that Ld
                            Cornwallis had arrived at the opposite shore. large reinforcements of militia having embodied both in the front &
                            the rear of the enemy, he is retreating with as much rapidity as he advanced. his route is towards Hilsborough. Genl
                            Greene cross’d the Dan the 21st in pursuit of him. I have the pleasure to inform you that the spirit of opposition among
                            the people was as universal and ardent as could have been wished. there was no restraint on the numbers which embodied but
                            the want of arms.
                        The British at Portsmouth lie close in their lines—the French Squadron keep them in by water, and since their
                            arrival, as they put it out of the power of the enemy to cut off our retreat by sending up Nansemond river, our force has
                            been moved down close to their lines. I have the honor to be with the greatest respect, Sir, Your most obedt & Mo.
                            hble Servt
                        
                            Th: Jefferson
                        
                    